Citation Nr: 0934742	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2007 and 
December 2007 by the Albuquerque, New Mexico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2009, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  PTSD is manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, chronic sleep 
impairment, and mild memory impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2005 and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in February 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Although at the June 2009 hearing the 
Veteran's service representative asserted, in essence, that 
an additional examination was required to assess the PTSD 
disability, there is no indication of any increase in 
symptoms since a March 2007 VA examination.  The March 2007 
VA examination findings are shown to have been based upon a 
thorough review of the evidence of record and examination of 
the Veteran.  Sufficient rationale was given for the opinions 
provided.  Although the Veteran testified that he continues 
to receive regular treatment for PTSD, he has identified no 
specific outstanding medical records that might substantiate 
his claim for an increased rating.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Increased Rating Claim - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  
The Court has held that Global Assessment of Functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2007 and 
December 2007 by the Albuquerque, New Mexico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2009, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  PTSD is manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, chronic sleep 
impairment, and mild memory impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2005 and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in February 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Although at the June 2009 hearing the 
Veteran's service representative asserted, in essence, that 
an additional examination was required to assess the PTSD 
disability, there is no indication of any increase in 
symptoms since a March 2007 VA examination.  The March 2007 
VA examination findings are shown to have been based upon a 
thorough review of the evidence of record and examination of 
the Veteran.  Sufficient rationale was given for the opinions 
provided.  Although the Veteran testified that he continues 
to receive regular treatment for PTSD, he has identified no 
specific outstanding medical records that might substantiate 
his claim for an increased rating.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Increased Rating Claim - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  
The Court has held that Global Assessment of Functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis for a psychiatric disorder.  The 
Veteran's February 1971 separation examination revealed a 
normal clinical psychiatric evaluation.

VA treatment records dated in July 2004 noted the Veteran 
complained of depressed mood, mood swings, anger management 
difficulty, poor and interrupted sleep, and nightmares.  No 
suicidal or homicidal ideations, audio or visual 
hallucinations, or delusions were exhibited.  It was noted he 
had retired in May 2004 after teaching school for 25 years 
and that he was having problems adjusting to retirement.  The 
Veteran stated he had good relationships with his spouse and 
three grown children.  He reported he had been depressed for 
a long time and that he had experienced nightmares since he 
returned from Vietnam.  The examiner provided an Axis I 
diagnosis of rule out adjustment disorder and a GAF score of 
50.  A January 2005 report noted the Veteran had a broad 
affect with a normal rate of speech and an elevated tone.  He 
was oriented times three, his mood was stable, and his 
insight appeared to be good.  His thought processes were 
clear and linear.  He reported he was not suicidal or 
homicidal.  A diagnosis of PTSD was provided with a GAF score 
of 60.  

A February 2005 mental health intake report noted the Veteran 
complained of nightmares two or three times per month of 
events in Vietnam that never actually happened.  He reported 
recurrent intrusive memories about experiences in Vietnam 
with flashbacks approximately once or twice per month.  He 
complained of increased vigilance, but stated he was doing 
much better during the daytime controlling his anger and 
anxiety.  He reported he was presently working as a 
substitute teacher and described his relationships with his 
spouse of 37 years and his grown son as good.  The examiner 
noted he appeared for the interview on time and was casually 
dressed.  He was coherent and well articulated.  His mood was 
slightly tense and his mood was depressed.  He was non-
psychotic and cognitively intact.  There were no suicidal or 
homicidal ideations, intents, or plans.  The examiner 
provided Axis I diagnoses of chronic, moderate PTSD and a 
breathing-related sleep disorder.  A GAF score of 70 was 
provided.  A subsequent February 2005 report noted the 
Veteran complained of difficulty sleeping with intrusive 
thoughts.  An examination revealed a broad affect with a 
normal rate of speech and tone.  It was noted he was oriented 
times three, his mood was stable, and his insight appeared to 
be good.  His thought processes were clear and linear and he 
reported he was not suicidal or homicidal.  A diagnosis of 
PTSD was provided with a GAF score of 58.  The provided 
treatment plan included individual therapy and medication.  A 
March 2005 report noted he stated he was sleeping better with 
medication, but that he continued to experience problems with 
his PTSD.  The diagnosis was PTSD and a GAF score of 58 was 
provided.  

On March 18, 2005, the Veteran submitted his application for 
service connection for PTSD.  He provided statements in 
support of his claim from his spouse, son, and friends, in 
essence, recalling problems the Veteran had experienced with 
mood swings and traumatic recollections of his experiences in 
Vietnam.  

Private medical records dated in September 2005 show the 
Veteran complained of depression after retirement.  
Subsequent reports and statements from the physician noted 
diagnoses of PTSD without report of any specific symptoms.  

VA treatment records dated in June 2006 show the Veteran 
reported he was employed as a teacher and that he had stopped 
taking all of his medications because he did not want to be 
dependent on them.  He stated he was not using his CPAP 
machine and reported that he only got approximately four to 
five hours of broken sleep per night.  An examination 
revealed a broad affect with a normal rate of speech and 
tone.  He was oriented times three.  His mood was mildly 
depressed, but stable.  His insight appeared to be good and 
his thought processes were clear and linear.  He reported he 
was not suicidal or homicidal.  A diagnosis of chronic PTSD 
was provided with a GAF score of 65.  Reports dated in July 
2006 noted GAF scores of 70 and 68.  A December 2006 report 
noted the Veteran complained of hearing voices and seeing 
images and that these matters were referred to the Veteran's 
VA mental health care provider.  An examination revealed a 
broad affect with a normal rate of speech and tone.  The 
Veteran was oriented times three, his mood was stable, and 
his insight appeared to be good.  His thought processes were 
clear and linear.  He reported he was not suicidal or 
homicidal.  A diagnosis of chronic PTSD was provided with a 
GAF score of 65.  

In a subsequent December 2006 report the Veteran's VA mental 
health care provider noted that he stated his antidepressant 
medication was helping and he was sleeping on average six to 
seven hours per night.  The examiner noted the Veteran was 
casually dressed and was coherent and well articulated.  His 
affect was full and appropriate and his mood was stable and 
slightly improved on Prozac.  He was nonpsychotic and was not 
suicidal or homicidal.  He was cognitively intact.  The Axis 
I diagnoses included chronic, moderate PTSD and a GAF score 
of 72 was provided.  

On VA examination in March 2007 the Veteran complained of 
occasional dreams and nightmares of his experiences in 
Vietnam, approximately weekly.  He stated that he tended to 
avoid social contact and felt detached from others.  He 
reported a long history of anger control problems, periods of 
anxiety and depression, sleep disruption secondary to 
nightmares of combat, flashbacks of combat experiences, and 
exaggerated startle response.  He stated he had returned to 
teaching full-time and that it kept him going.  He described 
his relationship with his spouse of 38 years as better now, 
but with previous difficulties due to his emotional symptoms.  
He stated he maintained active and regular contact with his 
children and grandchildren, but reported that he had no 
friends and did not like to socialize.  It was noted he 
received regular outpatient mental health treatment and 
maintained a daily medication regime for depression and 
anxiety.  He reported a prior history of passive self-harm 
ideation, but denied any recent history of suicidal ideation, 
gestures, or attempts.  

A mental status examination revealed the Veteran's thought 
process and communication skills appeared to be within normal 
limits.  He denied any symptoms of delusions or 
hallucinations and none were apparent during the clinical 
interview.  No inappropriate behavior was exhibited.  He 
appeared able to maintain personal hygiene and basic 
activities of daily living.  He was well oriented to person, 
place, and time.  There were no apparent gross deficits to 
short or long-term memory.  He did not report and there was 
no evidence of obsessive or ritualistic behaviors or anxiety 
consistent with panic disorder.  His mood was with congruent 
effect with no evident impact on social or occupational 
functioning.  

It was noted the Veteran reported chronic sleep problems, 
averaging two to five hours of nightly sleep, with an 
occasional inability to sleep at all and only limited success 
using his CPAP machine.  He stated he had stopped taking 
Clonidine which had helped his sleep because after taking it 
he woke up feeling like he had a hangover.  He also reported 
he was often fatigued during the day due to the lack of 
sufficient sleep.  The examiner described his sleep 
impairment as a moderate to severe impact on social and 
occupational functioning.  The examiner provided Axis I 
diagnoses including chronic PTSD and provided a current GAF 
score of 68.  

VA treatment records dated in October 2007 noted the Veteran 
complained he was not doing well and that he was experiencing 
nightmares, depression, and flashbacks.  He stated that his 
flashbacks were triggered by hearing helicopter noise and 
speech in an oriental language.  He denied any problems with 
his spouse or in his employment as a teacher.  He denied 
violent incidents.  He reported he had stopped taking 
Clonidine and Trazadone and that he was not using his CPAP 
machine.  He stated he slept four hours per night, but that 
he could not sleep at all on two out of every seven days.  
Mental status evaluation revealed the Veteran was alert and 
oriented times three.  He was cooperative with normal 
psychomotor activity and a normal rate and flow of speech.  
His mood was anxious and depressed, but his affect was 
congruent.  His thought processes were organized and goal 
directed.  Thought content was negative for auditory or 
visual hallucinations.  There was no evidence of suicidal or 
homicidal ideation.  Abstraction ability was intact and 
judgment was good, but immediate memory was decreased and 
insight was partial to complete.  The examiner provided Axis 
I diagnoses including PTSD and breathing-related sleep 
disorder.  A GAF score of 50 was provided without additional 
explanation.  It was noted the Veteran was satisfied with his 
current medication management and that it was agreed that any 
medication changes would be deferred pending sleep study 
results and treatment.  

In statements and personal hearing testimony in support of 
his claim the Veteran reported that he had experienced 
difficulty sleeping since his return from Vietnam.  He stated 
he was unable to attend large gatherings or parties because 
he could not tolerate crowds.  In his January 2008 notice of 
disagreement he asserted that a 70 percent rating was 
warranted, but identified no specific symptoms to support 
this claim.

A February 2008 VA treatment report noted the Veteran 
reported he was not doing well and that he experienced 
flashbacks, that he had to keep busy to avoid war memories, 
and that he had an irritable mood.  He stated he used his 
CPAP machine sometimes, but that he felt he slept better 
without it.  He reported he heard voices in his head almost 
every day.  He stated he was not taking Clonidine and that he 
took Trazadone once per month to prevent nightmares.  He also 
reported he was doing fine in his teaching position with no 
complaints.  The examiner noted he was alert and oriented 
times three.  He was cooperative with normal psychomotor 
activity and a normal rate and flow of speech.  His mood was 
anxious and his affect was congruent.  His thought processes 
were organized and goal directed.  Thought content was 
negative for auditory or visual hallucinations.  There was no 
evidence of suicidal or homicidal ideation.  Abstraction 
ability was intact and judgment was good, but immediate 
memory was decreased and insight was partial to complete.  
The Axis I diagnoses included chronic, prolonged PTSD and a 
breathing-related sleep disorder with an inability to 
tolerate a CPAP machine.  A GAF score of 45-50 was provided 
without additional explanation.  It was noted that the 
Veteran needed to talk with his primary medical care provider 
about obstructive sleep apnea treatment because his PTSD 
would not improve or stabilize due to his obstructive sleep 
apnea.  

At his personal hearing in June 2009 the Veteran testified 
that he was currently employed as a sixth grade teacher and 
that his experiences with the children kept him going.  He 
reported he did not have much contact with his fellow 
teachers and that in a previous teaching position, before he 
began using medication, he had problems with his principals.  
He stated he had previous thoughts of suicide and he had 
caused problems for his spouse.  He reported he was receiving 
regular VA treatment for PTSD and was taking daily anti-
depressant medication, but that he was unable to take 
Clonidine as a sleep aid because of the side effects.  He 
described his ability to sleep as having good, bad, and 
really bad days with a good day as getting a minimum of five 
hours of sleep.  He reported he was only able to socialize 
with immediate family.  He stated he felt he would be able to 
handle without hesitation a stressful situation at his school 
such as an incident involving an intruder.  He reported that 
he tried hard to remain calm with the parents of his students 
and in a difficult situation would call in his assistant 
principal.  He denied experiencing any panic attacks and 
reported that he attended church regularly.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, chronic sleep impairment, and mild memory 
impairment, as described in the available treatment records.  
The recently provided GAF scores of 45-50 and 50 are not 
supported by symptom findings attributable to the Veteran's 
service-connected PTSD and the examiners also noted problems 
which appeared to be due to his nonservice-connected 
obstructive sleep apnea.  A February 2008 examiner, in fact, 
noted his obstructive sleep apnea was preventing improvement 
of his PTSD symptoms.  The Veteran is also shown to be 
presently employed without any apparent problems with 
employment.  There is no evidence indicative of any serious 
symptoms due to PTSD to support the lower GAF scores such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting nor any impairment in occupational functioning.  

The Board notes that VA regulations provide that when 
evaluating the level of disability from a mental disorder an 
evaluation may not be assigned solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(b).  In this case, there 
is no probative evidence of an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
overall medical evidence of record is not indicative of an 
evident impact on social and occupational functioning due to 
motivation or mood disturbances, unprovoked irritability with 
periods of violence, difficulty adapting to stressful 
circumstances, or persistent delusions or hallucinations due 
to PTSD.   Therefore, a rating in excess of 30 percent for 
PTSD is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the Veteran has made no 
claims indicative of any unusual or exceptional circumstances 
in his case.  He is presently employed as a teacher and he 
has reported no difficulty with employment that is indicative 
of a marked interference.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining service connection 
claim by correspondence dated in February 2007.  He was also 
notified that the VCAA applied to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Veteran contends that he has diabetes 
mellitus as a result of herbicide exposure during service in 
the Republic of Vietnam.  Records show he served in Vietnam 
from March 1969 to March 1970.  Private medical records 
include report of an A1C finding of 6.9 in October 2006 and 
opinions from G.L., M.D., indicating that the Veteran was 
receiving treatment for diabetes mellitus with a daily 
medication regimen.  A September 2007 VA examination report, 
however, found that based upon examination and review of 
medical records a diagnosis of diabetes mellitus was not 
warranted.  The examiner noted that the opinion of the 
Veteran's private physician was reviewed, but did not address 
the significance of the October 2006 A1C finding or the 
Veteran's post-October 2006 use of medication.  In a June 
2009 statement Dr. G.L. again noted treatment for diabetes 
mellitus.  The physician, however, did not address the 
opinion of the September 2007 VA examiner as to the apparent 
inconsistencies in the laboratory findings of record.  
Therefore, an additional examination is required for an 
adequate determination as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA endocrinology examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has type 
II diabetes mellitus.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Diabetes Mellitus, revised on 
September 22, 2008.  The physician should 
be requested to reconcile any opinion 
provided with the October 2006 and June 
2009 opinions of the Veteran's private 
physician and records dated in October 
2006 indicating A1C finding of 6.9.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


